 Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 1 of 20 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

                                     CASE NO.:

LEKETIA R. NOBLE,
and other similarly situated individuals,

       Plaintiff(s),
v.

NEWBOLD SERVICES, LLC

      Defendant,
________________________________/


                         COLLECTIVE ACTION COMPLAINT
                       (OPT-IN PURSUANT TO 29 U.S.C § 216(b)

       COMES NOW the Plaintiff Leketia R. Noble, and other similarly situated

individuals, by and through the undersigned counsel, and hereby sues Defendant

Newbold Services, LLC, and alleges:

                            Jurisdiction Venues and Parties

     1. This is an action to recover money damages for unpaid overtime wages

       under the United States laws. This Court has jurisdiction pursuant to the

       Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional

       placement) ("the Act").




                                      Page 1 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 2 of 20 PageID 2




 2. Plaintiff Leketia R. Noble is a resident of Nassau County, Florida, within

    this Honorable Court jurisdiction.       Plaintiff is a covered employee for

    purposes of the Act.

 3. Defendant Newbold Services, LLC (hereinafter, Newbold Services, or

    Defendant) is a Foreign Corporation registered to do business in Florida that

    has a place of business in Nassau County. Defendant was engaged in

    interstate commerce. Defendant Newbold Services is the employer of

    Plaintiff and others similarly situated within the meaning of Section 3(d) of

    the "Fair Labor Standards Act" [29 U.S.C. § 203(d)].

 4. All the actions raised in this complaint took place in Nassau County, Florida,

    within the jurisdiction of this Court.

                             General Allegations

 5. This cause of action is brought by Plaintiff Leketia R. Noble, and other

    similarly situated employees to recover from Defendant overtime

    compensation, liquidated damages, and the costs and reasonable attorney's

    fees under the provisions of Fair Labor Standards Act, as amended, 29

    U.S.C. § 201 et seq (the "FLA or the "ACT").

 6. Corporate Defendant Newbold Services provides staffing, janitorial,

    maintenance, and facility management services to commercial accounts




                                  Page 2 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 3 of 20 PageID 3




    such as businesses, hospitals, warehouses, etc. Defendant's head office is

    located at 127 Tanner Rd, Greenville, SC 29607.

 7. Defendant Leketia R. Noble employed Plaintiff Leketia R. Noble as a full-

    time, non-exempted, hourly employee, from approximately August 10,

    2010, to November 20, 2020, or more than 10 years. However, for FLSA

    purposes, Plaintiff's relevant time of employment is 138 weeks.

 8. Plaintiff was hired as a clerk and head janitorial employee. Plaintiff had a

    wage rate of $18.50 and $19.50 an hour during the relevant employment

    period.

 9. Plaintiff was assigned to work in Westrock INC's facilities, a paper mill and

    packaging company located at 600 North 8 ST Fernandina Beach, FL 32034.

 10. Plaintiff had duties of head janitor/maintenance and office/payroll clerk.

 11. Plaintiff alleges that during her employment with Defendant, she worked

    off-the-clock hours that constitute overtime hours that were not paid to her

    at any rate, not even the minimum wage rate, as required by law.

 12. Plaintiff had an official schedule, and she worked 6 days per week. Plaintiff

    clocked in at 4:00 AM and clocked out 1:00 PM (9 hours daily) from Monday

    to Friday. Plaintiff also worked either Saturday or Sunday from 5:00 AM to

    10:00 AM (5 hours). Plaintiff's official schedule represents about 50 working

    hours weekly.


                                  Page 3 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 4 of 20 PageID 4




 13. Plaintiff was paid for her scheduled hours correctly.

 14. However, after Plaintiff clocked out at 1:00 PM, she was required to work

    off-the-clock hours from Monday to Friday. Every day, Plaintiff was

    required to clock out at 1:00 PM and stay working at least 2 more hours.

    Plaintiff ended up working from Monday to Friday, 10 off-the-clock hours.

 15. These 10 off-the-clock hours constitute 10 overtime hours that were not paid

    to Plaintiff at any rate, not even at the minimum wage rate established by

    the FLSA.

 16. Moreover, Plaintiff was deducted automatically half-an-hour lunch breaks

    every day, but Plaintiff was unable to take a lunch break at least twice a

    week. This lunch break hour constitutes 1 more unpaid overtime hour.

 17. Thus, Plaintiff is owed 11 off-the-clock hours, which constitute 11 unpaid

    overtime hours for all her relevant weeks of employment.

 18. Plaintiff clocked in and out, her superiors required Plaintiff to work off-the-

    clock hours, and Defendant was able to track the hours worked by Plaintiff

    and other similarly situated employees.

 19. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the

    rate of time and one-half her regular rate for every hour that she worked

    over forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act

    of 1938 (29 U.S.C. 207(a)(1).


                                    Page 4 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 5 of 20 PageID 5




 20. Plaintiff was paid bi-weekly with checks and paystubs that did not reflect

    the real number of hours worked.

 21. Plaintiff complained verbally to her supervisors about unpaid lunch hours

    and off the clock hours numerous times. Plaintiff also complained about the

    same issues by e-mail sent from her company E-mail address:

    lnoble@wesrock.com.

 22. On or about November 20, 2020, Plaintiff was forced to edit Payroll records

    to deduct 30 minutes and altering time records for 10 or 12 employees.

 23. Plaintiff objected about the illegal practice and complained again about her

    own case. Because of Plaintiff's complaints, Defendant fired Plaintiff using

    pre-textual reasons.    Plaintiff was falsely accused of falsifying some

    paperwork.

 24. Plaintiff is not in possession of time and payment records, but she will

    provide a good faith estimate of unpaid overtime based on her recollections.

    After proper discovery, Plaintiff will amend her complaint to claim any

    regular unpaid or overtime hours.

 25. Plaintiff Leketia R. Noble seeks to recover any unpaid overtime hours,

    liquidated damages, retaliatory damages, and any other relief as allowable

    by law.




                                  Page 5 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 6 of 20 PageID 6




                           Collective Action Allegations

 26. Plaintiff brings this action pursuant to the Fair Labor Standards Act, 29

    U.S.C. §§201, et seq. ("the Act"). Section 216 (b) for jurisdictional placement).

 27. Plaintiff contends that Defendant, in this case, violated the Fair Labor

    Standards Act by failing to pay the Plaintiff and other similarly situated

    individuals the proper compensation for regular hours and overtime hours

    every at the rate of time and one-half their regular rate.

 28. The additional persons who may become Plaintiffs in this action are weekly-

    paid employees and/or former employees of Defendant who are and were

    subject to the unlawful payroll practices and procedures of Defendant and

    were not paid regular and overtime hours at the rate of time and one half

    their regular rate of pay for every hour worked over forty.

                         COUNT I:
       WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                 FAILURE TO PAY OVERTIME

 29. Plaintiff Leketia R. Noble re-adopts every factual allegation stated in

    paragraphs 1-28 above as if set out in full herein.

 30. This cause of action is brought by Plaintiff Leketia R. Noble as a collective

    action to recover from Defendant overtime compensation, liquidated

    damages, costs, and reasonable attorney's fees under the provisions of the

    Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the "FLA or the


                                   Page 6 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 7 of 20 PageID 7




    "ACT"), on behalf of Plaintiff and all other current and former employees

    similarly situated to Plaintiff ("the asserted class") and who worked more

    than forty (40) hours during one or more weeks on or after June 2020, (the

    "material time") without being compensated "at a rate not less than one and

    a half times the regular rate at which he is employed."

 31. Defendant Newbold Services was and is engaged in interstate commerce as

    defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) (1)(A).

    Defendant provides janitorial, maintenance, and facility management

    services. Defendant has more than two employees recurrently engaged in

    commerce or the production of goods for commerce by regularly and

    recurrently using interstate commerce's instrumentalities to accept and

    solicit funds from non-Florida sources; by using electronic devices to

    authorize credit card transactions. Upon information and belief, the annual

    gross revenue of the Employer/Defendant was always material hereto more

    than $500,000 per annum. Therefore, there is FLSA enterprise coverage.

 32. Plaintiff and those similarly situated were employed by an enterprise

    engaged    in   interstate   commerce.       Particularly,   Plaintiff   was   a

    janitorial/payroll clerk employee, and through her daily activities, worked

    in facility engaged in the manufacturing of goods for commerce. In addition,

    Plaintiff handled and worked on goods and materials that were moved


                                  Page 7 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 8 of 20 PageID 8




    across State lines at any time during the business. Therefore, there is

    individual coverage.

 33. Defendant Newbold Services employed Plaintiff Leketia R. Noble as a full-

    time, non-exempted, hourly employee, from approximately August 10,

    2010, to November 20, 2020, or more than 10 years. However, for FLSA

    purposes, Plaintiff's relevant time of employment is 138 weeks.

 34. Plaintiff was hired as a clerk and head janitorial employee. Plaintiff had a

    wage rate of $18.50 and $19.50 an hour during the relevant employment

    period.

 35. Plaintiff had duties of head janitor/maintenance and office/payroll clerk.

 36. Plaintiff alleges that during her employment with Defendant, she worked

    off-the-clock hours that constitute overtime hours that were not paid to her

    at any rate, not even the minimum wage rate, as required by law.

 37. Plaintiff had an official schedule, and she worked 6 days per week, from

    Monday to Friday from 4:00 AM to 1:00 PM (9 hours daily). Plaintiff also

    worked either Saturday or Sunday from 5:00 AM to 10:00 AM (5 hours).

    Plaintiff's official schedule represents about 50 working hours weekly.

 38. Plaintiff was paid for her scheduled hours correctly.

 39. However, from Monday to Friday, after Plaintiff clocked out at 1:00 PM, she

    was required to work 2 off-the-clock hours daily or 10 off-the-clock weekly.


                                  Page 8 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 9 of 20 PageID 9




 40. These 10 off-the-clock hours constitute 10 overtime hours that were not paid

    to Plaintiff at any rate, not even at the minimum wage rate established by

    the FLSA.

 41. Moreover, Plaintiff was deducted automatically half-an-hour lunch breaks

    every day, but Plaintiff was unable to take a lunch break at least twice a

    week. This lunch break hour constitutes 1 more unpaid overtime hour.

 42. Thus, Plaintiff is owed 11 off-the-clock hours, which constitute 11 unpaid

    overtime hours for all her relevant employment weeks.

 43. Plaintiff clocked in and out, her superiors required Plaintiff to work off-the-

    clock hours, and Defendant was able to track the hours worked by Plaintiff

    and other similarly situated employees.

 44. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the

    rate of time and one-half her regular rate for every hour that she worked

    over forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act

    of 1938 (29 U.S.C. 207(a)(1).

 45. Plaintiff was paid bi-weekly with checks and paystubs that did not reflect

    the real number of hours worked.

 46. The records, if any, concerning the number of hours worked by Plaintiff and

    all other employees, and the compensation paid to such employees should

    be in Defendant's possession and custody. However, Defendant did not


                                    Page 9 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 10 of 20 PageID 10




     maintain accurate and complete time records of hours worked by Plaintiff

     and other employees in the asserted class upon information and belief.

  47. Defendant violated the record-keeping requirements of FLSA, 29 CFR Part

     516.

  48. Defendant never posted any notice, as required by the Fair Labor Standards

     Act and Federal Law, to inform employees of their federal rights to overtime

     and minimum wage payments.

  49. Defendant violated the Posting requirements of 29 U.S.C. § 516.4.

  50. Before the completion of discovery and to the best of Plaintiff's knowledge,

     at the time of the filing of this complaint, Plaintiff's good faith estimate of

     unpaid wages are as follows:

     *Please note that these amounts are based on a preliminary calculation and
     that these figures could be subject to modification as discovery could dictate.

        a. Total amount of unpaid O/T wages:

            Forty-Two Thousand Four Hundred Fifty-Four Dollars and 50/100
            ($42,454.50)

        b. Calculation of such wages:

            Total weeks of employment: more than 10 years
            Relevant weeks of employment: 138 weeks
            Total number of hours worked: around 50-paid
            Total number of off-the-clock hours worked: 11 hours weekly
            Total number of unpaid off-the-clock hours: 11 O/T hours

            1.- Overtime for approximately 118 weeks paid at $18.50 an hour


                                   Page 10 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 11 of 20 PageID 11




           Relevant weeks of employment: 118 weeks
           Total number of off-the-clock hours worked: 11 hours weekly
           Total number of unpaid off-the-clock O/T hours: 11 hours
           Regular rate: $18.50 x 1.5=$27.75
           O/T rate: $27.75 an hour

           O/T rate $27.75 x 11 O/T =$305.25 x 118 weeks=$36,019.50

           2.- Overtime for approximately 20 weeks paid at $19.50 an hour

           Relevant weeks of employment: 20 weeks
           Total number of off-the-clock hours worked: 11 hours weekly
           Total number of unpaid off-the-clock O/T hours: 11 hours
           Regular rate: $19.50 x 1.5=$29.25
           O/T rate: $29.25 an hour

           O/T rate $29.25 x 11 O/T =$321.75 x 20 weeks=$6,435.00

           Total #1, and #2: $42,454.50

        c. Nature of wages (e.g., overtime or straight time):

           This amount represents unpaid overtime wages.

  51. At all times material hereto, the Employer/Defendant Newbold Services

     failed to comply with Title 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and §

     516.4 et seq. in that Plaintiff and those similarly-situated performed services

     and worked over the maximum hours provided by the Act. Still, the

     Defendant made no provision to properly pay her at the rate of time and

     one half for all hours worked over forty hours (40) per workweek as

     provided in said Act. The additional persons who may become Plaintiffs in

     this action are weekly-paid employees and former employees of Defendant


                                   Page 11 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 12 of 20 PageID 12




     who are and who were subject to the unlawful payroll practices and

     procedures of Defendant and were not paid time and one half of their

     regular rate of pay for all overtime hours and straight time hours worked

     over forty.

  52. Defendant Newbold Services knew and showed reckless disregard of the

     provisions of the Act concerning the payment of overtime wages as required

     by the Fair Labor Standards Act and remains owing Plaintiff and those

     similarly-situated these overtime wages since the commencement of

     Plaintiff and those similarly situated employee's employment with

     Defendant as set forth above, and Plaintiff and those similarly situated are

     entitled to recover double damages.

  53. Defendant Newbold Services willfully and intentionally refused to pay

     Plaintiff overtime wages as required by the United States law and remains

     owing Plaintiff these overtime wages since the commencement of Plaintiff's

     employment with Defendant, as set forth above.

  54. Plaintiff has retained the law offices of the undersigned attorney to

     represent her in this action and is obligated to pay a reasonable attorneys'

     fee.




                                  Page 12 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 13 of 20 PageID 13




                                      Prayer for Relief

   WHEREFORE, Plaintiff Leketia R. Noble and those similarly situated

respectfully requests that this Honorable Court:

       A. Enter judgment for Plaintiff and other similarly situated and against the

          Defendant Newbold Services based on Defendant's willful violations of

          the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

       B. Award Plaintiff actual damages in the amount shown to be due for

          unpaid overtime compensation for hours worked in excess of forty

          weekly, with interest; and

       C. Award Plaintiff an equal amount in double damages/liquidated

          damages; and

       D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just

          and/or available pursuant to Federal Law.

                                Demand for a Jury Trial

       Plaintiff Leketia R. Noble and those similarly situated demand trial by a jury

of all issues triable as of right by a jury.




                                       Page 13 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 14 of 20 PageID 14




                        COUNT II:
 FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3);
                RETALIATORY DISCHARGE

  55. Plaintiff Leketia R. Noble re-adopts every factual allegation as stated in

     paragraphs 1-28 of this complaint as if set out in full herein.

  56. Defendant Newbold Services was and is engaged in interstate commerce as

     defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) (1)(A).

     Defendant provides janitorial, maintenance, and facility management

     services. Defendant has more than two employees recurrently engaged in

     commerce or the production of goods for commerce by regularly and

     recurrently using interstate commerce's instrumentalities to accept and

     solicit funds from non-Florida sources; by using electronic devices to

     authorize credit card transactions. Upon information and belief, the annual

     gross revenue of the Employer/Defendant was always material hereto more

     than $500,000 per annum. Therefore, there is FLSA enterprise coverage.

  57. Plaintiff and those similarly situated were employed by an enterprise

     engaged    in   interstate   commerce.        Particularly,   Plaintiff   was   a

     janitorial/payroll clerk employee, and through her daily activities, worked

     in a facility engaged in the manufacturing of goods for commerce. Also,

     Plaintiff handled and worked on goods and materials that were moved




                                   Page 14 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 15 of 20 PageID 15




     across State lines at any time during the business. Therefore, there is

     individual coverage.

  58. Because of the foregoing, Defendant's business activities involve those to

     which the Fair Labor Standards Act applies.

  59. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more

     than forty hours in any workweek, the employer must compensate the

     employee for hours over forty at the rate of at least one and one-half times

     the employee's regular rate…"

  60. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person—

     "to discharge or in any other manner discriminate against any employee

     because such employee has filed any complaint or instituted or caused to be

     instituted any proceeding under or related to this chapter, or has testified or

     is about to testify in any such proceeding,......"

  61. Defendant Newbold Services employed Plaintiff Leketia R. Noble as a full-

     time, non-exempted, hourly employee, from approximately August 10,

     2010, to November 20, 2020, or more than 10 years. However, for FLSA

     purposes, Plaintiff relevant time of employment is 138 weeks.

  62. Plaintiff was hired as a payroll clerk and head janitorial employee. Plaintiff

     had a wage rate of $18.50 and $19.50 an hour during the relevant

     employment period.


                                    Page 15 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 16 of 20 PageID 16




  63. Plaintiff alleges that during her employment with Defendant, she worked

     off-the-clock hours that constitute overtime hours that were not paid to her

     at any rate, not even the minimum wage rate, as required by law.

  64. Plaintiff had an official schedule, and she worked 6 days per week, from

     Monday to Friday from 4:00 AM to 1:00 PM (9 hours daily). Plaintiff also

     worked either Saturday or Sunday from 5:00 AM to 10:00 AM (5 hours).

     Plaintiff official schedule represents about 50 working hours weekly.

     Plaintiff was paid for her scheduled hours correctly.

  65. However, from Monday to Friday, after Plaintiff clocked out at 1:00 PM, she

     was required to work 2 off-the-clock hours daily or 10 off-the-clock weekly.

  66. These 10 off-the-clock hours constitute 10 overtime hours that were not paid

     to Plaintiff at any rate, not even at the minimum wage rate established by

     the FLSA.

  67. Moreover, Plaintiff was deducted automatically half-an-hour lunch breaks

     every day, but Plaintiff was unable to take a lunch break at least twice a

     week. This lunch break hour constitutes 1 more unpaid overtime hour.

  68. Thus, Plaintiff is owed 11 off-the-clock hours, which constitute 11 unpaid

     overtime hours for all her relevant employment weeks.




                                  Page 16 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 17 of 20 PageID 17




  69. Plaintiff clocked in and out, her superiors required Plaintiff to work off-the-

     clock hours, and Defendant was able to track the hours worked by Plaintiff

     and other similarly situated employees.

  70. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the

     rate of time and one-half her regular rate for every hour that she worked

     over forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act

     of 1938 (29 U.S.C. 207(a)(1).

  71. Plaintiff complained verbally to her supervisors about unpaid lunch hours

     and off-the-clock hours numerous times. Plaintiff also complained about

     the same issues by e-mail sent from her company E-mail address:

     lnoble@wesrock.com.

  72. These complaints constituted protected activity under 29 U.S.C. 215(a)(3).

  73. On or about November 20, 2020, Plaintiff was forced to edit Payroll records

     to deduct 30 minutes and altering time records for 10 or 12 employees.

  74. Plaintiff objected to the illegal practice and complained again about her own

     case.

  75. This complaint constituted protected activity under 29 U.S.C. 215(a)(3).

  76. Because of Plaintiff's complaints, Defendant fired Plaintiff using pre-textual

     reasons. Plaintiff was falsely accused of falsifying some paperwork.




                                     Page 17 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 18 of 20 PageID 18




  77. At all times during her employment, Plaintiff performed her work

     satisfactorily. There was no reason other than a retaliatory action to

     terminate Plaintiff's employment with Defendant.

  78. Defendant's unjustified retaliation against Plaintiff directly and proximately

     caused the termination of Plaintiff Leketia R. Noble by the Defendant

     because she complained about missing payment for off-the-clock overtime

     hours, in violation of the FLSA.

  79. Moreover, Plaintiff's termination came just in temporal proximity

     immediately after Plaintiff participated in protected activity.

  80. Defendant Newbold Services willfully and maliciously retaliated against

     Plaintiff Leketia R. Noble by engaging in a retaliatory action that was

     materially adverse to a reasonable employee and with the purpose to

     dissuade Plaintiff from exercising her rights under 29 U.S.C. 215(a)(3).

  81. As described above, the motivating factor that caused Plaintiff Leketia R.

     Noble to be fired from the business was her complaint seeking overtime

     wages from Defendant. In other words, Plaintiff would not have been fired

     but for her complaints about overtime wages.

  82. Defendant's adverse actions against Plaintiff Leketia R. Noble were in direct

     violation of 29 U.S.C. 215 (a) (3) and, as a direct result, Plaintiff has been

     damaged.


                                   Page 18 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 19 of 20 PageID 19




   83. Plaintiff Leketia R. Noble has retained the undersigned attorney's law

      offices to represent her in this action and is obligated to pay a reasonable

      attorney's fees and costs.

                                   Prayer For Relief

WHEREFORE, Plaintiff Leketia R. Noble respectfully requests that this Honorable

Court:

     A. Enter judgment declaring that the firing of Plaintiff Leketia R. Noble by

         Defendant Newbold Services was an unlawful act of retaliation in

         violation of 29 U.S.C. 215 (a) (3).

     B. Enter judgment against Defendant Newbold Services, awarding Plaintiff

         Leketia R. Noble liquidated damages in an amount equal to the amount

         awarded as consequential damages;

     C. For all back wages from the date of discharge to the present date and an

         equal amount of back wages as liquidated damages

     D. Enter judgment awarding Plaintiff reasonable attorney's fees and costs of

         this suit; and

     E. Grant such other and further relief as this Court deems necessary and

         proper.




                                     Page 19 of 20
Case 3:21-cv-00355-BJD-JRK Document 1 Filed 03/31/21 Page 20 of 20 PageID 20




                              Demand for a Jury Trial

      Plaintiff Leketia R. Noble demands trial by a jury of all issues triable as right

by a jury.

Dated: March 31, 2021

                                          Respectfully submitted,

                                          By: _/s/ Zandro E. Palma____
                                          ZANDRO E. PALMA, P.A.
                                          Florida Bar No.: 0024031
                                          9100 S. Dadeland Blvd.
                                          Suite 1500
                                          Miami, FL 33156
                                          Telephone:       (305) 446-1500
                                          Facsimile:       (305) 446-1502
                                          zep@thepalmalawgroup.com
                                          Attorney for Plaintiff




                                    Page 20 of 20
